DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 2-20 are currently pending and have been examined herein.

Claim Rejections - 35 USC § 101
3.  	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The claims recite an abstract idea. The claims recite a step of (i) determining whether the patient has either of genotypes (a)-(b): (a) the LL genotype of the functional polymorphism serotonin transporter-linked polymorphic region 5-HTTLPR of gene SLC6A4; and, (b) the TT genotype of rs1042173 of gene SLC6A4. The broadest reasonable interpretation of the determining step is that it may be accomplished by a mental process.  For example, one may determine whether the patient has either of genotypes (a)-(b) by reading the results of a genetic test performed on the patient.  
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 2 recites “if the patient is determined to have one or both of genotypes (a)-(b), administering to the patient a therapeutically effective amount of ondansetron.  Here the administering step is conditional and only occurs when the patient is determined to have one or both of genotypes (a)-(b).  The claim broadly encompasses situations where the individual is found to NOT have genotypes (a) or (b) and in those situations ondansetron is not administered.   Since the administering step need not occur, claim 2 does not recite any steps or elements that integrate the judicial exception so as to practically apply the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In the instant case the claims do not require performing any steps in addition to the judicial exception.  Therefore the claims do not provide an inventive concept and they are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 2-20 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of treating a patient having an addictive disease or disorder, yet the method steps in the claim only require administering to the patient a therapeutically effective amount of ondansetron if the patient is determined to have one or both genotypes (a)-(b). Thus the claims broadly encompass methods where the patient is found to NOT have genotype (a) or (b) and the administering step is not performed.  In this embodiment of the claims, no treating occurs, as is required by the preamble of the claims.    
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2 and 6-12 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Liu (J Hum Genet 2005 Vol 50 pages 62-68).
As noted in the MPEP 211.02, “ a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.” Further, in Pitney Bowes Inc. v. Hewlett-Packard Co., 182F.3d 1298, 1305, 51 USPQ2d 1161, 1166 (Fed Cir. 1999) the court held that if the body of the claim sets forth the complete invention, and the preamble is not necessary to give “life, meaning and vitality” to the claim, “then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of "a method of treating a patient having an addictive disease or disorder” merely sets forth the purpose of process, but does not limit the scope of the claims. 

Regarding Claims 2 and 6-12 Liu teaches a method of screening the association of habitual drinking with polymorphisms in the SLC6A4 gene (abstract).  Liu teaches that one of the polymorphisms tested was rs1042173 (Table 1).  Thus Liu teaches a method of determining whether a patient has the  TT genotype of rs1042173. Liu does not teach administering an antagonist of the serotonin receptor 5-HT3 to the patient if the patient is found to have the TT genotype, however this art rejection is set forth because it teaches a broad interpretation of the claims which does not require performing the administering step when the G allele is detected.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (J Hum Genet 2005 Vol 50 pages 62-68) in view of Dahmen (Psuchiatric Genetics 2005 Vol 15 pages 13-16). 
The teachings of Liu are presented above.
Liu does not specifically teach that the population of habitual drinkers included patients suffering from early onset alcoholism, late onset alcoholism, and alcohol dependence. 
However Dahmen teaches two types of alcohol dependent patients with different age of onset, different alcohol related problems, and different personality traits have been postulated. Type 1 alcoholics usually have a late age of onset after 25 years old (page 13). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Liu by including both early and late onset alcoholics in their genotyping study as suggested by Dahman.  It would have been obvious to include both types of alcoholics in the study so that the population being genotyped was representative of all types alcoholics. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,697,361. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an alcohol related disease (see clm 13 of the patent). Both sets of claims require determining whether the patient has (a) the LL genotype of the functional polymorphism serotonin transporter-linked polymorphic region 5-HTTLPR of gene SLC6A4 and (b) the TT genotype of rs1042173 of gene SLC6A4 (see clm 13 of the patent).  Both sets of claims require administering ondansetron to the patient if the patient is determined to have genotypes (a)-(b) (see clms 13,14 of the patent). Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 18, 19 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 20 of the patent). Regarding Claims 12-16 both sets of claims state that the addictive disease or disorder is an alcohol- related disease such as early onset alcoholism, late onset alcoholism, or alcohol dependence (see clms 13, 15-17 of the patent).

8.	Claims 2, 4, 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,533,226. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2 and 4 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an alcohol related disease (see clm 1of the patent). Both sets of claims require administering ondansetron to a patient with the  TT genotype of rs1042173 of gene SLC6A4 (see clms 1, 2 of the patent). Claim 2 is different from the claims of the patent because it requires determining whether the patient has the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotype since the claims require treating patients known to have the genotype.  Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 3-5 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 6-7 of the patent). Regarding Claims 12-16 both sets of claims state that the addictive disease or disorder is an alcohol- related disease such as early onset alcoholism, late onset alcoholism, or alcohol dependence (see clms 8-10 of the patent). 


9.	Claims 2-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,619,209. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an opioid related disease (see clm 1 of the patent). Both sets of claims require administering ondansetron to a patient with the LL genotype of the functional polymorphism serotonin transporter-linked polymorphic region 5-HTTLPR of gene SLC6A4 and the TT genotype of rs1042173 of gene SLC6A4 (see clms 1-2 of the patent).  Claim 2 is different from the claims of the patent because it requires determining whether the patient has the LL genotype of the functional polymorphism serotonin transporter-linked polymorphic region 5-HTTLPR of gene SLC6A4 and the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotypes since the claims require treating patients known to have the genotypes.  
Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 3-5 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 6-7 of the patent). Regarding Claims 17-20 both sets of claims state that the addictive disease or disorder is an opioid related disorder such as opioid dependence or opioid abuse (see clm 8 of the patent).

10.	Claims 2, 4, 6-9, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,995,374. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2 and 4 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an opioid related disorder (see clm 1of the patent). Both sets of claims require administering ondansetron to a patient with the  TT genotype of rs1042173 of gene SLC6A4 (see clms 1, 2 of the patent). Claim 2 is different from the claims of the patent because it requires determining whether the patient has the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotype since the claims require treating patients known to have the genotype.  Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 3-5 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 6-7 of the patent). Regarding Claims 17-20 both sets of claims state that the addictive disease or disorder is an opioid related disorder such as opioid dependence or opioid abuse (see clm 8 of the patent).


11.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,753,815. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an alcohol related disease (see clm 1of the patent). Both sets of claims require administering ondansetron to a patient with the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of gene SLC6A4 (see clms 1 of the patent). Claim 2 is different from the claims of the patent because it requires determining whether the patient has the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotypes since the claims require treating patients known to have the genotypes.  Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 9-18 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 19-20 of the patent). Claims 12-16 are different from the patent because they state that the addictive disease or disorder is an alcohol- related disease such as early onset alcoholism, late onset alcoholism, or alcohol dependence. However it would have been obvious to modify the method of the patent to treat patients with early onset alcoholism, late onset alcoholism, or alcohol dependence since these are species in the genus of alcohol abuse related diseases. 

12.	Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 9,539,242. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an alcohol related disease (see clm 1of the patent). Both sets of claims require administering ondansetron to a patient with the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of gene SLC6A4 (see clms 1 of the patent). Claim 2 is different from the claims of the patent because it requires determining whether the patient has the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotypes since the claims require treating patients known to have the genotypes.  Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 8-17 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 18-19 of the patent). Claims 12-16 are different from the patent because they state that the addictive disease or disorder is an alcohol- related disease such as early onset alcoholism, late onset alcoholism, or alcohol dependence. However it would have been obvious to modify the method of the patent to treat patients with early onset alcoholism, late onset alcoholism, or alcohol dependence since these are species in the genus of alcohol abuse related diseases. 


13.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent 10,603,307. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an alcohol related disease or opioid disorder (see clm 1of the patent). Both sets of claims require administering ondansetron to a patient with the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of gene SLC6A4 (see clms 1 of the patent). Claim 2 is different from the claims of the patent because it requires determining whether the patient has the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotypes since the claims require treating patients known to have the genotypes.  Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 9-18 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 19-20 of the patent). Regarding Claims 12-16 both sets of claims state that the addictive disease or disorder is an alcohol- related disease such as early onset alcoholism, late onset alcoholism, or alcohol dependence (see clm 27 of the patent). Regarding Claims 17-20 both sets of claims state that the addictive disease or disorder is an opioid related disorder such as opioid dependence or opioid abuse (see clm 29 of the patent).

14.	Claims 2-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent 11,116,753. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an alcohol related disease or opioid disorder (see clm 1of the patent). Both sets of claims require determining whether the patient has the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of the gene SLC6A4 (see clm 1 of the patent).  Both sets of claims require administering ondansetron to a patient with the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of gene SLC6A4 (see clm 1 of the patent). Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 8-17 of the patent). Regarding Claims 12-16 both sets of claims state that the addictive disease or disorder is an alcohol- related disease such as early onset alcoholism, late onset alcoholism, or alcohol dependence (see clm 19 of the patent). Regarding Claims 17-20 both sets of claims state that the addictive disease or disorder is an opioid related disorder such as opioid dependence or opioid abuse (see clm 21 of the patent).

15.	Claims 2-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent 11,116,753. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an opioid disorder (see clm 1of the patent). Both sets of claims require administering ondansetron to a patient with the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of gene SLC6A4 (see clm 1 of the patent). Claim 2 is different from the claims of the patent because it requires determining whether the patient has the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotypes since the claims require treating patients known to have the genotypes.  Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 8-17 of the patent). Regarding claims 10 and 11 both sets of claims state that the ondansetron is administered at least twice a day (see clm 19-20 of the patent). Regarding Claims 17-20 both sets of claims state that the addictive disease or disorder is an opioid related disorder such as opioid dependence or opioid abuse (see clm 21 of the patent).

16.	Claims 2-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent 11,116,753. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claims 2-5 both sets of claims are drawn to method of treating a patient having an addictive disease wherein the addictive disease is an alcohol disorder (see clm 1of the patent). Both sets of claims require administering ondansetron to a patient with the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of gene SLC6A4 (see clm 1, 2 of the patent). Claim 2 is different from the claims of the patent because it requires determining whether the patient has the  LL genotype of 5-HTTLPR and the TT genotype of rs1042173 of the gene SLC6A4.  However it would have been obvious to modify the method of the patent to determine the genotypes since the claims require treating patients known to have the genotypes.  Regarding Claims 6-9 both sets of claims state that the ondansetron is administered at a dosage ranging from 0.1µg/kg to 10µg/kg per application (see clms 4-14 of the patent). Regarding Claims 12-16 both sets of claims state that the addictive disease or disorder is an alcohol- related disease such as early onset alcoholism, late onset alcoholism, or alcohol dependence (see clm 15 of the patent).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634